                Case 19-30359-lkg        Doc 200    Filed 06/29/21     Page 1 of 3




                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF ILLINOIS

In Re:                                        )      In Proceedings
                                              )      Under Chapter 13
JOHNNY ROBEY JR.,                             )
                               Debtor,        )      BK No. 19-30359
                                              )

                ORDER ON DEBTOR’S EMERGENCY MOTION TO SELL
                    REAL ESTATE FREE AND CLEAR OF LIENS

         On June 22, 2021, Johnny Robey (the “Debtor”) filed his Emergency Motion to Sell (doc

187) Real Estate Free and Clear of Liens, regarding his principal residence, commonly known and

numbered, as: 391 Carr Creek Drive, Columbia IL. 62236, stating that the closing on this real

property is estimated to close on or before June 30, 2021 and that an Order granting the sale and

establishing the Distribution of said Proceeds was necessary to effectuate the closing of said sale.

On June 23, 2021, Russell C. Simon (“Ch. 13 Trustee”) filed his Response (doc 191) to the

Debtor’s Emergency Motion to Sell, stating that the Ch. 13 Trustee does not oppose the motion,

but the Ch. 13 Trustee requires Debtor to provide him with a copy of the Closing Statement within

14 days of closing and requires Debtor to file his Amended Plan within 14 days, increasing the

plan base by the net amount of the Sale Proceeds, after payment of the ex-spouse’s 70% share and

Debtor’s homestead exemption, and increasing the pool to allowed unsecured creditors. On June

24, 2021, Mortgage Lender U.S. Bank, N.A., as trustee for the RMAC Trust, Series 2018 G-CTT

(“Creditor”), filed its objection to the Emergency Motion to Sell (doc 197), requesting that any

sale closing take place no later than 30 days from the entering of any Order granting the Emergency

Motion to Sell, and that the Creditor receive full payoff funds upon closing, per the amount

indicated on its payoff statement as of the date of closing. The Court having heard the matter in

open court, with Debtor’s counsel, Creditor’s counsel and the Ch. 13 Trustee appearing
               Case 19-30359-lkg          Doc 200    Filed 06/29/21     Page 2 of 3




telephonically, the Debtor agreeing to the terms and conditions set forth in both the Ch. 13

Trustee’s Response and the Creditor’s Objection, and the Court being fully advised in the

premises, Grants the Debtor’s Emergency Motion to Sell Real Estate, Free and Clear of Liens.



       IT IS THEREFORE ORDERED, That the Motion to Sell (doc 187) is hereby

GRANTED. That, upon the closing of the sale on Debtor’s Residence, the title agent is hereby

directed to pay out of the $371,000.00 sale proceeds and fully satisfy the lien of Creditor, U.S.

Bank, NA, at closing, per the amount indicated on Creditor’s payoff statement as of the date of

closing; That, Debtor or the closing agent shall contact Creditor directly to obtain the current

mortgage payoff balance at the time of closing; That, the sale closing shall take place no later than

30 days from the date of entry of this Order; and, That, the closing agent shall pay any and all

Broker Fees and Seller Closing Costs, if any, and shall pay Debtor’s ex-spouse, Jeanne Robey,

70% of the remaining net sale proceeds, pay Debtor, Johnny Robey, his $15,000.00 homestead

exemption, and pay over the remaining net sale proceeds to the Chapter 13 Trustee;




       IT IS FURTHER ORDERED, That, Debtor shall provide the Chapter 13 Trustee with a

closing statement within 14 days of the sale closing; and That, Debtor shall amend his Chapter

13 plan within 14 days of the sale closing to: (i) provide that the plan base will increase by the

amount of the sale proceeds received by Debtor after deduction for the homestead exemption and

the ex-spouse’s 70% share of the net proceeds; (ii) provide that the pool to general unsecured

creditors will increase by the amount of net sale proceeds received, less Trustee fees; and (iii)

address the sale of the collateral; and
               Case 19-30359-lkg        Doc 200                 Filed 06/29/21                     Page 3 of 3




       IT IS FURTHER ORDERED That; Debtor shall be allowed to execute any and all

documents necessary to effectuate and close said sale.



       IT IS FURTHER ORDERED That counsel for the moving party shall serve a copy of

this Order by mail to all interested parties who were not served electronically.




ENTERED: June 29, 2021
                                                     /s/ Laura K. Grandy
                                      __________________________________________________________________________________________

                                       UNITED STATES BANKRUPTCY JUDGE/7
